Citation Nr: 9920079	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left (minor) clavicle, on appeal from 
the initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right (major) middle finger fracture, on 
appeal from the initial grant of service connection.

3.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable disabilities, under the provisions of 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel

INTRODUCTION

The veteran had active service from December 1988 to December 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 1997 rating determination by the Buffalo, New York 
Regional Office (RO) which, in pertinent part, established 
service connection for fracture of the left clavicle and 
fracture of the right middle finger and assigned 
noncompensable evaluations to each.  A 10 percent evaluation 
based upon multiple, noncompensable, service-connected 
disabilities was also denied.  In current status the case 
returns to the Board following the completion of development 
made pursuant to its February 1998 remand.  The Board's 
February 1998 decision also denied service connection for 
right elbow bursitis.

In an October 1998 rating decision the evaluation for the 
service-connected right middle finger fracture residuals was 
increased to 10 percent.  


FINDINGS OF FACT

1.  The veteran's service connected left shoulder disability 
is manifested by obvious deformity in the middle area with a 
step-off and full range of motion.  

2.  The veteran's right middle finger fracture residuals are 
manifested by decreased flexion at the proximal 
interphalangeal joint and decreased grip strength.  

3.  The veteran has a compensable service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a fracture of the left (minor) clavicle have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Code 5203 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a fracture of the right (major) middle 
finger fracture have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Code 5226 (1998).

3.  The requirements for a compensable evaluation under 
38 C.F.R. § 3.324 have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 3.324 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show that the 
veteran sustained a left distal third clavicle fracture and a 
fracture of the right middle finger in service.  

On VA examination in November 1996 the veteran reported that 
he now has an obvious deformity of the left clavicle and 
occasional left shoulder pain, most noticeable after doing 
push-ups or performing his duties as a hospital orderly.  He 
also complained of decreased range of motion of the right 
middle finger and decreased grip strength.  He complained of 
exacerbation of his symptoms with some pain associated with 
cold weather.  Examination of the right hand revealed no 
obvious deformity of the bones or soft tissues.  Range of 
motion of the proximal interphalangeal joint of the right 
middle finger was 0 to 90 degrees and right hand grip 
strength was grossly within normal limits.  

Examination of the left clavicle showed an obvious step-off 
at the junction of the medial 2/3 with the lateral 1/3.  
There was no crepitus of the shoulder or pain with range of 
motion or resisted strength indicated.  Range of motion of 
the shoulder in abduction was 0 to 180 degrees and flexion 0 
to 180 degrees.  Internal and external rotation were both 0 
to 90 degrees.  Strength in the shoulder was 5/5 in all 
muscle groups.  The clinical impression was status post 
fracture of the left clavicle with minimal residual pain and 
no apparent functional deficit and status post right third 
finger fracture with minimally diminished range of motion at 
the proximal interphalangeal joint with some functional 
limitation in terms of activities of daily living requiring 
power grip.  X-rays of the left clavicle and right third 
finger were negative for degenerative joint disease.  

In a March 1997 rating decision service connection was 
established for right middle finger fracture, major and 
fracture of the left clavicle, minor.  Noncompensable 
evaluations were assigned to each.  

On VA examination in August 1998 the veteran reported ongoing 
left clavicle pain and occasional stiffness, worse in the 
winter.  He also reported that sometimes pain wakes him from 
sleep and that he takes Motrin.  He noted no significant 
effect on his basic function, except for some occasional 
problems with weight lifting.  The veteran also complained of 
pain and decreased motion of the right middle finger which 
affects his ability to perform some higher level activities 
of daily living, including opening jars because of decreased 
grip strength.  The veteran also works as an operating room 
technician and notes that the dexterity in that finger is 
somewhat decreased and affects his ability to do higher level 
activities, such as carrying surgical trays.

Examination of the left clavicle revealed an obvious 
deformity in the middle area with a step-off.  There was no 
evidence of tenderness and the veteran had full range of 
motion of the shoulder.  Motor and sensory examination of the 
shoulder girdle musculature was all within normal limits.  
There was some pain with palpation over the area of the 
fracture itself.  Examination of the right hand was negative 
for swelling or redness and sensory and motor examinations 
were full.  The right 


middle finger showed evidence of an old fracture and there 
was decreased flexion noted at the proximal interphalangeal 
joint with flexion present only from 0 to about 30 degrees.  
Flexion at the interphalangeal joint was full.  The examiner 
noted the decreased flexion affected the veteran's grip in 
that finger.  The clinical impression was status post left 
clavicle fracture and status post right middle finger 
fracture.  

In an addendum dated in September 1998 the examiner reported 
that any weakness, fatigue or incoordination had been noted 
in the August 1998 examination and that with flare-ups the 
veteran may have decreased range of motion but this could not 
be quantified further without examining the veteran at that 
time.  

Analysis.  The Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented claims which are 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992

Left Clavicle

The veteran is currently rated under Code 5203.  Impairment 
of the clavicle or scapula with malunion is assigned a 10 
percent disability rating.  Impairment of the clavicle or 
scapula with nonunion and without loose movement is assigned 
a 10 percent disability rating.  Impairment of the clavicle 
or scapula with nonunion and with loose movement is assigned 
a 20 percent disability rating.  This disability may also be 
rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Code 5203 (1998).  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1998).



Under Diagnostic Code 5201, limitation of motion of the minor 
arm at the shoulder level is assigned a 20 percent disability 
rating.  Limitation of motion of the minor arm midway between 
the side and shoulder level is also assigned a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Code 5201 (1998).

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1998).

VA examination in 1996 showed an obvious step-off and range 
of motion of the shoulder was full and strength was 5/5 in 
all muscle groups.  On the most recent VA examination in 
1998, the veteran again had full range of motion of the left 
shoulder with no evidence of pain.  Motor and sensory 
examinations were normal.  There was tenderness to palpation 
over the area of the fracture itself.  X-rays were negative 
for degenerative joint disease.  

The Board finds that the residuals of a fracture of the left 
clavicle have not resulted in nonunion or malunion of the 
bone, and have not caused impairment of function of a 
contiguous joint.  The Board notes that the veteran indicated 
that there was no significant effect on his basic function, 
other than some occasional problems with weightlifting.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for residuals of a fracture of the left 
clavicle are not met.

There is no evidence of ankylosis of the humerus and scapula 
or that they move as one piece.  Thus, it is inappropriate to 
rate the veteran under Code 5200.  Since the veteran has full 
range of motion, an increased evaluation under Code 5201 is 
not warranted.  Also there is no objective evidence of an 
impairment to the right humerus, therefore, an evaluation 
under Code 5202 is not warranted.

Even with the consideration of pain on use, excess 
fatigability, and flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
DeLuca v. Brown, 8 Vet.App. at 204-7, the fact remains 


that the veteran has full active range of motion of his left 
shoulder with no evidence of pain on motion and he has not 
contended that he has lost range of motion in the left 
shoulder due to pain.  In fact, his complaints during his VA 
examinations indicate that his left shoulder did not hinder 
him in the performance of his present employment as an 
operating room technician.  Further, he does not even 
approach the limitation of arm movement - no more than 
shoulder level - necessary to meet the minimum schedular 
requirements for a 20 percent evaluation under Code 5201.  38 
C.F.R. § 4.71 (1998).

Right Middle Finger

Under Code 5226, the sole and maximum evaluation of 10 
percent is assigned for favorable or unfavorable middle 
finger ankylosis of the major or minor hand.  Note (3) 
provides that when only one joint of a digit is ankylosed or 
limited in its motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  Extremely unfavorable ankylosis will 
be rated as amputation.  38 C.F.R. § 4.71a Code 5226 (1998).  

Code 5154 contemplates amputation of the middle finger, and a 
20 percent evaluation is assigned for major or minor hand 
middle finger amputation with metacarpal resection.  Without 
resection of the metacarpal, amputation at the proximal 
interphalangeal joint or proximal thereto warrants a rating 
of 10 percent.  38 C.F.R. § 4.71a, Code 5154 (1998). 

As established by the medical evidence and the veteran's 
contentions, the right middle finger demonstrates a degree of 
functional loss comparable to ankylosis of the proximal 
interphalangeal joint.  The Board finds that the veteran is 
currently receiving the highest available rating for his 
disability.  The fracture residuals of the 


right middle finger involve the proximal interphalangeal 
joint, but the evidence does not show any metacarpal 
involvement.  As the veteran does not have extremely 
unfavorable ankylosis of any joint, consideration of the 
amputation codes is unnecessary.

The Board further acknowledges the veteran's complaints of 
increased pain and limitation of motion on use, and has 
considered such in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
4.59, consistent with the decision of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  However, the Board 
also notes that the Court has held that consideration of 
functional loss due to pain is not required when, as in this 
case, the currently assigned rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Thus, such does not 
provide an additional basis for an increased evaluation.

With respect to both service connected disorders, the current 
level of disability shown is encompassed by the ratings 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, higher evaluations are not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet.App. 119 (1999), but concludes that they are not 
warranted as the veteran's left clavicle and right middle 
finger disabilities are not shown to have been more disabling 
at any time since service separation.  In making this 
determination, the Board has considered the veteran's 
contentions and allegations of entitlement, which are 
considered credible insofar as he described impairment due to 
his service-connected disabilities. 

The Board has also considered the veteran's claims for 
increased ratings on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional 


disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1998).  In the 
present case, the veteran's left clavicle and right shoulder 
disabilities are not shown to have required hospitalization.  
Although the veteran has indicated that he experiences 
decreased grip strength in the right hand, he is able to 
perform his work as an operating room technician, without 
significant difficulty.  Thus, the Board concludes that a 
basis for an extraschedular rating has not been presented.

As the preponderance of the evidence is against the veteran's 
claims for increased compensation, the reasonable doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998).

Multiple Noncompensable Service-Connected Disabilities

The Board also notes that the provisions of 38 C.F.R. § 3.324 
are not for application given the fact that a 10 percent 
rating has been assigned for the service-connected right 
middle finger fracture residuals.  This section of the 
regulations provides a 10 percent rating for two or more 
separate permanent service-connected disabilities of such 
character to interfere with normal employability, even though 
none of the disabilities may be of a compensable degree.  The 
10 percent rating under 38 C.F.R. § 3.324 may not be combined 
with any other rating.  As noted earlier, the RO's October 
1998 rating increased from noncompensable to 10 percent the 
evaluation assigned to the right middle finger fracture 
residuals.  Thus, with a compensable evaluation, the 
requirements for a rating under 38 C.F.R. § 3.324 are not 
met.


ORDER

A compensable evaluation for the residuals of a fracture of 
the left (minor) clavicle is denied.

An evaluation in excess of 10 percent for the residuals of a 
right (major) middle finger fracture is denied.

A compensable evaluation for multiple noncompensable service-
connected disabilities is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

